Citation Nr: 0617565	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1970 and from December 1970 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A transcript of the veteran's September 2003 Travel Board 
hearing is associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
October 2004.  

The October 2004 remand instructed the RO to furnish the 
veteran and his representative a statement of the case on the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The RO did so on October 5, 2005.  The 
veteran responded with a VA Form 9, Appeal to Board of 
Veterans' Appeals that was received by the RO on December 9, 
2005.  The RO apparently determined that it was received 
outside of the requisite response period.  See 38 C.F.R. § 
20.302(b) (2005) (time limit for filing substantive appeal).  
However, the Board finds no indication in the claims folder 
that the RO ever notified the veteran that the appeal was not 
timely perfected or advised him of his right to appeal the 
determination regarding timeliness.  See 38 C.F.R. § 19.34 
(timeliness of substantive appeal is an appealable issue).  
The RO should take the appropriate steps to address this 
deficiency.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  The Board finds that a remand is in order in 
this case to comply with the prior remand instructions, as 
well as the duty to assist. 

Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Pursuant to the 
Board's remand, the RO requested from the Social Security 
Administration records associated with his claim for 
disability benefits.  In May 2005, the Social Security 
Administration replied that the veteran did not file for 
disability benefits.  However, in October 2005, the veteran 
submitted a copy of his June 1992 award letter from the 
Social Security Administration, indicating that he was 
entitled to disability benefits effective October 1991, as 
well as a copy of a Form SSA-1099, Social Security Benefit 
Statement, reflecting the payment of benefits in 1993.  
Although the record in this case plainly shows that the 
veteran has received disability benefits from the Social 
Security Administration, associated records have not been 
obtained.       

Also pursuant to the Board's remand, the RO requested from 
Fox Army Health Center, Redstone Arsenal, the veteran's 
medical treatment records dated from September 1988 to the 
present.  The December 2004 response related that a search of 
the files failed to reveal any records.  However, it added 
that the veteran had retired in May 2001 and that records 
were no longer maintained at Fox Army Health Center.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  VA regulation clarifies 
that "reasonable efforts" will generally consist of an 
initial request for the records and, if the records are not 
received, at least one follow-up request.  If VA receives 
information showing that subsequent requests to this or 
another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  38 C.F.R. § 3.159(c)(1) (2005).  The 
response from Fox Army Health Center suggests that records 
exist, but that they are no longer housed at that facility.  
There is no indication that the RO inquired as to where the 
records are currently stored. 

Because the veteran testified during the September 2003 
hearing on appeal that he had been passed over for promotion 
during service because his performance had been adversely 
affected by his narcolepsy, the Board had previously 
requested that the RO obtain the veteran's service personnel 
records, to corroborate the veteran's testimony.  Review of 
the file shows that the RO requested "pages from the 
[veteran's] personnel file showing unit of assignment, dates 
of assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the U.S.".  Records reflecting this information were 
received from the National Personnel Records Center.  No 
records reflecting the veteran's promotions or absence 
thereof were received.  No records reflecting the veteran's 
routine performance evaluations or any records showing poor 
performance were received.  To fully develop evidence 
supporting the veteran's appeal, the Board is of the opinion 
that another attempt to obtain the personnel records 
pertinent to the veteran's promotions and performance 
evaluations should be made.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration any records relating to a 
disability determination made in or about 
June 1992, to include all associated 
medical records.  Include with the request 
copies of the June 1992 award letter and 
the Form SSA-1099, Social Security Benefit 
Statement, for benefits paid in 1993.  

2.  Contact Fox Army Health Center at 
Redstone Arsenal, including a copy of its 
December 2004 reply to the earlier request 
for records.  Ask for the current location 
of the veteran's records, which are no 
longer maintained at that facility since 
the veteran's retirement in May 2001.  
When the current location is ascertained, 
request the records from the current 
custodian.

3.  The RO should specifically request the 
veteran's personnel records reflecting the 
veteran's promotions or denied promotions, 
performance evaluations, and any records 
reflecting poor performance of his duties 
during service through official channels.

4.  Ensure proper completion of the above 
development, then readjudicate the issue 
on appeal.  If the claim remains denied, 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

